Citation Nr: 1121276	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-25 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability manifested by chest pain to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to December 1988.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in August 2010.  This matter was originally on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  Service connection for scar, status post tube thoracostomy with pleural abrasion has been established with a 10 percent disability evaluation assigned for a painful scar.

2.  The preponderance of the evidence is against finding that the Veteran's chest complaints of pain and tightness are manifestations of additional disability separate and apart from the service-connected scar, status post tube thoracostomy with pleural abrasion.


CONCLUSION OF LAW

Additional disability separate and apart from the service-connected scar, status post tube thoracostomy with pleural abrasion, claimed as chest pain and tightness, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to the Board's August 2010 Remand, the Appeals Management Center (AMC) scheduled a VA examination and obtained a medical opinion as to whether the Veteran suffers from a separate disability manifested by chest pain, as opposed to just symptomatology, related to either the Veteran's post tube thoracostomy and left pleuracotomy with pleural abrasion or related to the Veteran's active duty service, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's August 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in December 2001, March 2007, May 2008, and August 2010 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and post-service medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in May 2007 and September 2010.  38 C.F.R. § 3.159(c)(4).  The September 2010 VA examiner addressed the nature of the Veteran's complaints of a pulling sensation and pain in the left chest wall in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The September 2010 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

The Veteran seeks service connection for a disability manifested by chest pain as secondary to service-connected status post tube thoracostomy, left pleuracotomy with pleural abrasion.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2010).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of her earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran filed her original claim for service connection in December 2001.  At that time, she claimed service connection for residual pain from post operative surgery.  The Veteran explained that in 1984, her lung collapsed while working on the mess decks of the U.S.S. McKee, that she received a chest tube as well as surgery to his left lung, and that she still had residual pain at the site.

The Veteran's service treatment records indicate that on May 29, 1985, the Veteran was hospitalized after a recurrent left pneumothorax was revealed by x-ray.  During hospitalization, the Veteran underwent tube thoracostomy and left pleuracotomy with pleural abrasion.  The June 1985 Narrative Summary noted that the Veteran's medical history included a spontaneous left pneumothorax eight months earlier requiring a tube thoracostomy.    

Subsequent to the May/June 1985 hospitalization, the Veteran presented in August 1985 with complaints of sharp pleuritic pain of the right lower thorax and in October 1986 with complaints of three-day history of left chest pain and shortness of breath.  On the clinical examination for separation from service in March 1988, the Veteran's lungs and chest were evaluated as normal.

By way of reference, according to Stedman's Medical Dictionary, 27th Edition (2000), a thoracostomy is a surgical creation of an opening in the chest wall for the purpose of drainage, a thoracotomy is the actual surgical incision of the chest wall, and a pleuracotomy is an incision into the pleural cavity.  Pleural abrasion is the scraping of the pleura.  

In a February 2003 rating decision, service connection was established for pain, status post tube thoracostomy and left pleuracotomy with pleural abrasion.  The rating decision noted that a 10 percent disability evaluation had been assigned because the claimed disability most closely approximated the rating criteria for a painful scar.  The rating decision noted that there was not an evaluation higher than the assigned 10 percent evaluation unless functional impairment was involved.

In December 2006, the Veteran submitted a claim for service connection for chest pain due to service-connected scar, status post tube thoracostomy and left pleuracotomy with pleural abrasion.  In its March 2007 letter, the RO noted that it was treating the Veteran's new claim as a claim for increased rating for service-connected pain, status post tube thoracostomy and left pleuracotomy with pleural abrasion.

In May 2007, the Veteran underwent VA examination.  At that time the Veteran described a constant pulling/aching sensation in the area of the scar and the surgery.  Physical examination noted an 11-centimeter scar on the lateral left chest wall which was tender in the anterior half of the scar and a 3-centimeter scar which was also tender to palpation, as well as two smaller scars which were not tender.  After physical examination of the Veteran, the examiner assessed scar status post thoracotomy and spontaneous pneumothorax, historical.

In August 2007, the RO denied a claim for an increased rating for service-connected pain, status post tube thoracostomy and left pleuracotomy with pleural abrasion and also denied a claim for service connection for chest pain.  The Veteran appealed this decision.  In August 2008, the RO recharacterized the service-connected disability as "scar, status post tube thoracostomy with pleural abrasion."   

At the travel board hearing in December 2009, the Veteran testified that the pain she was complaining of felt "almost like a rubber band expanding constantly" and it was explained to her that she didn't have proper blood flow in that area because of all of the adhesions and scar tissue from chest tubes and surgery which was causing all the pain.  

At the time of the December 2009 travel board hearing, the Veteran presented additional evidence directly to the Board including a December 2008 physical therapy consult report noting, "Patient presents with signs and symptoms consistent with diagnosis of anterior thoracic tightness.  The intercostal tissue may be chronically inflamed.  This tissue is ben[e]eth [left] bre[a]st and i[s] not appropriate for massage or ultrasound.  Stretching and core strengthening may be one of very limited options. ..."    

In August 2010, the Board remanded the case for a medical opinion as to whether the Veteran suffers from a separate disability manifested by chest pain, as opposed to just symptomatology, related to either the Veteran's post tube thoracostomy and left pleuracotomy with pleural abrasion or related to the Veteran's active duty service.  

At the time of the September 2010 VA examination, the Veteran described a pulling sensation and an ache in the area of the left chest wall.  Physical examination demonstrated separate scars noted on the left lateral chest wall and mild tenderness diffusely to the entire left chest wall region.  After physical examination of the Veteran and review of the claims file including the December 2008 assessment, the VA examiner diagnosed history of left pneumothorax, status post chest tube placement and thoracotomy with chronic residual chest wall pain.  The examiner also opined that the Veteran's symptomatology in the left chest wall was more likely than not directly related to prior thoracotomy and chest tube placement but that there did not appear to be any separate or additional disability contributing to these symptoms.  The VA examiner opined that it was more likely than not that the symptomatology was directly related to prior procedures. 

The Board notes that there appears to be a difference of opinion among the medical professionals.  In deciding whether the Veteran's left chest wall complaints of tightness and pain are separate and distinct manifestations and are not the same manifestations already considered for the 10 percent disability evaluation assigned for the service-connected scar disability, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference. Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a medical professional is not competent to opine as to matters outside the scope of his expertise.  Id. citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

In this case, the VA physical therapist's December 2008 opinion that the intercostal tissue "may" be chronically inflamed, is phrased in language that is too speculative, rendering it of insufficient probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion that stated "may" also implied "may not" and was therefore speculative).  In addition, the VA physical therapist's assessment, anterior thoracic tightness based on a speculative condition, is not sufficient evidence of an indentifyable condition to award compensation.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)    

In comparison, the September 2010 VA physician's opinion that there did not appear to be any separate or additional disability contributing to these symptoms although not completely unequivocal, was rendered after a review of the claims file, including the Veteran's pertinent medical records and history as well as the physical therapist's December 2008 opinion.  Thus, the Board finds that the VA physician's September 2010 reasoned medical opinion is accordingly more probative than the December 2008 opinion by the VA physical therapist.  

In this case, the record indicates that at the May 2007 VA examination, the Veteran complained of a constant pulling and aching sensation in the area of the scar and the surgery; diagnosis rendered included scar, status post thoracotomy.  In addition, the Veteran complained that her scars were tender and they are irritated by her bra.  In December 2008, the Veteran complained of a deep pain in left chest area beneath the left breast since chest tube placement in 1985 and no relieving or exacerbating factors; diagnosis rendered included anterior thoracic tightness due to possible inflamed intercostal tissue.  At the September 2010 VA examination, the Veteran complained of a pulling sensation and an ache in the area of the surgery and that her bra irritates the area of the prior surgery; diagnosis rendered included chronic residual chest wall pain.

Thus, the Veteran has been diagnosed with painful scar as well as residual chest wall pain and tightness.  The Board acknowledges that the alleged disorder, chest wall pain and tightness, are just reported symptomatology and that without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

However, in this case, the September VA examiner noted that the left chest wall pain was a chronic residual of in-service chest tube placement and thoracotomy; and thus, has an underlying condition.  The remaining question is whether there is additional disability due to separate and distinct manifestations attributable to the same injury.  

As noted above, the September 2010 VA physician opined that there did not appear to be any separate or additional disability contributing to these symptoms.

In the absence of competent evidence which suggests that the Veteran's pain and tightness in the area of the 1985 thoracostomy and pleuracotomy with pleural abrasion constitutes separate and distinct manifestations causing additional disability from the already service-connected scar, status post tube thoracostomy with pleural abrasion, the Board has no basis on which to grant service connection.  The Veteran's own assertions to the contrary do not constitute competent medical evidence in support of her claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Thus, absent a showing of separate and distinct manifestations causing additional disability from the Veteran's service-connected scar, status post tube thoracostomy and left pleuracotomy with pleural abrasion, service connection for the Veteran's complaints of chest pain and tightness must be denied.  The Board finds, therefore, that the Veteran's complaints of pain and tightness in the area of the left chest wall have already been compensated by the disability rating assigned for the service-connected scar, status post tube thoracostomy with pleural abrasion.  

As the preponderance of the evidence is against the above claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
    

ORDER

Entitlement to a separate disability manifested by chest pain to include as secondary to service-connected disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


